Title: To George Washington from John Gerar William de Brahm, c.1 March 1795
From: Brahm, John William Gerar de
To: Washington, George


        c.1 March 1795. “For want of opportunity to approach” GW, Brahm is “confined to this public conveyance [newspaper publication] to trust a public concern of great moment in the eyes of thousands.”
        “Euphratia, impiously called America, after an arrogant European, is inhabited ever since one century after the Deluge by a people originally called Dehutes, descending from one of the ten sons of Askenas, great grandson by Gomer to Noah. These Dehutes are now improperly called Indians.”
        The European nations have “spoiled the land for the Aborigenes, who, with partial generosity and partial weakness, submitted to this practice.” In consequence, “the Jasoo lands, chiefly possessed by the Cherokee Nation, (driven from their original habitations between Savannah and Tanessee rivers to a distance 300 miles west) is bought, and selling, without inquiring whether this scattered, peeled, and meted out, yea people trodden down, can or cannot do without it, or are willing to dispose of their most antient possession.
        
        “This Jasoo land is said to be an acquisition by a surrender of the Nation to the Crown of Great Britain,” but “No surrender at that distance ever existed, except it be one tract of 700 acres of land the Upper Cherokee Nation ceded for ever to support a garrison in a fort, at anno 1774.” A discussion of the construction of Fort Loudoun in 1756 and its surrender to the Cherokees in 1760 is submitted in evidence.
      